NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted February 21, 2007*
                            Decided February 22, 2007

                                      Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2368

MICHAEL J. HALL,                             Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Western District of Wisconsin

      v.                                     No. 05-C-710

MICHAEL J. ASTRUE,                           John C. Shabaz,
    Commissioner of Social Security.         Judge.

                                    ORDER

       Michael Hall applied for Disability Insurance Benefits in June 2000, claiming
disability due to post-traumatic stress disorder (“PTSD”) and anxiety disorder from
serving in Vietnam. In February 2001 Hall also applied for Supplemental Security
Income. His claims were denied initially, upon reconsideration, and after a hearing
before an ALJ. The ALJ found that Hall was not disabled because he was capable
of performing substantial gainful activity. The district court affirmed the ALJ’s
decision and we affirm the judgment of the district court.

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, this appeal is submitted on the briefs and
record. See Fed. R. App. P. 34(a)(2).
No. 06-2368                                                                     Page 2

       At the time of his administrative hearing in 2001, Hall was 51 years old and
was receiving partial benefits from the Veterans Administration (“VA”) for a “30%
service-connected disability for anxiety neurosis.” From the time he was honorably
discharged from the military in 1970 until the onset of his alleged disability, Hall
held over 60 different construction-related jobs including carpenter, laborer, roofer,
and steel-worker. In 1994, 1996, and 1997, Hall was treated for alcohol
dependence, alcohol-withdrawal delirium, anxiety disorder, PTSD, panic disorder
with agoraphobia, and depression.

       In conjunction with a previous application for disability benefits, Hall
underwent a psychological evaluation in 1998 and was diagnosed with alcohol
dependency, PTSD, and a “[p]ersonality [d]isorder, not otherwise specified with
schizoidal and paranoidal features.” While serving a 28-month prison sentence for
drunk driving in 1999, however, he began to address these conditions. He began
seeing Milo Gordon, a mental health therapist, and started attending group therapy
for Vietnam veterans. His family physician reported in December 1999 that his
anxiety was stable, his alcohol dependence in remission, and his PTSD under
treatment.

       Between February 2000 and August 2001, Hall was evaluated by two state
agency psychologists and two clinical psychologists from the VA medical center.
The doctors all agreed that Hall suffered from some anxiety related to his
experiences in Vietnam, but that he could nevertheless live independently, work
daily as a carpenter, attend Alcoholics Anonymous meetings, and go fishing. The
doctors also opined that his anxiety disorder and panic attacks only minimally
affected his ability to work, and that his impairments did not meet a listing level.
In addition, both VA clinical psychologists noted after conducting several diagnostic
tests that the overall results were inconsistent with Hall’s interview answers and
other information in his record and indicated that Hall was exaggerating his
symptoms.

      Three experts were called to testify at Hall’s administrative hearing in
December 2001. First, Gordon testified consistently with the reports he had
previously prepared. Then a non-examining clinical psychologist testified that,
based on his review of the record, he would diagnose Hall with anxiety and
personality disorders and alcohol dependency in remission. He added, however,
that Hall’s impairments did not meet a listing , and that he would not diagnose Hall
with PTSD. Finally, a vocational expert (“VE”) testified that Hall's past jobs were
semi-skilled and that the exertion level of his jobs was typically heavy, but that
based on the ALJ’s hypothetical requiring Hall to avoid ladders and dangerous
machinery, he could not perform any of his past relevant work. Nevertheless, the
VE stated, there were approximately 177,000 other jobs in Wisconsin that a person
with Hall’s limitations could perform.
No. 06-2368                                                                   Page 3

       The ALJ concluded that Hall was not disabled. Following the five-step
analysis detailed in 20 C.F.R. § 404.1520, the ALJ reserved a finding (because Hall
had not submitted 2001 tax return forms or wage records) on whether Hall had
engaged in substantial gainful activity since December 15, 1999 (Step One), and
concluded that Hall had severe mental impairments (Step Two). The ALJ next
concluded that Griffin's impairments did not satisfy any of the listings in 20 C.F.R.
Part 404, Subpart P, Appendix 1 (Step Three). According to the ALJ, Hall’s
impairments did not preclude him from performing simple, routine, repetitive, low-
stress work activities at any exertional level so long as he avoided hazardous
machinery and dangerous heights. The ALJ also determined that Hall could not
perform the work that he had done in the past (Step Four), but he still could
perform a substantial number of jobs in the national economy and therefore was not
disabled under the Social Security Act. (Step Five). The Appeals Council declined
review, and the ALJ's decision became the final decision of the Commissioner of
Social Security. The district court affirmed the decision.

      On appeal Hall first argues that the ALJ failed to discuss “relevant medical
evidence” or articulate any rationale for discrediting his testimony or finding that
his mental impairment did not meet or equal a listing level. Hall contends that the
ALJ disregarded assorted examination notes from doctors diagnosing him with
PTSD, alcohol dependence, panic disorder, interrupted sleep, emotional anxiety,
and depression in partial remission.

       Although the ALJ may not have specifically cited all of these notes, the ALJ
did consider other evidence in the record that covered similar terrain. In his
decision, the ALJ relied upon Gordon’s reports, as well as the examination notes
from a medical consultant, a state agency psychologist, two VA clinical
psychologists, and Hall’s treating psychologist in noting that Hall had been
diagnosed with anxiety disorder, panic attacks, and PTSD, that he had a history of
alcohol abuse, and that he “becomes stressed and has problems with anger and
mistakes when he is pushed by a boss.” The ALJ also considered Hall’s own
testimony of increased anxiety and panic attacks, but noted that Gordon, as well as
Hall’s treating psychologist, opined that Hall was working consistently and cared
for his daily needs; that his PTSD and anxiety disorder were both considered stable;
and that he had not required a change in his medications. The ALJ further noted
that the medical consultant’s report stated that Hall’s impairments did not meet a
listing, a conclusion that is supported by several other reviewing psychologists in
the record. As we have previously explained, an ALJ is not required to evaluate
every piece of testimony and evidence, see Rice v. Barnhart, 384 F.3d 363, 370 (7th
Cir. 2004), and we find that the ALJ's determination with respect to Step Three was
supported by substantial evidence.
No. 06-2368                                                                       Page 4

      Hall next contends that the ALJ’s hypothetical questions to the vocational
expert (“VE”) did not adequately address all of his limitations and that therefore the
ALJ erred in concluding that Hall could perform a significant number of jobs in the
economy. Specifically, Hall argues that the ALJ’s hypothetical should have
included his inability to work more than three days a week.

       When an ALJ relies on a vocational expert’s testimony, the hypothetical
questions must incorporate all of the claimant's limitations supported by medical
evidence in the record. See Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir.
2004); Young v. Barnhart, 362 F.3d 995, 1003 (7th Cir. 2004). Here, the ALJ’s
hypothetical properly ignored Hall’s contention that he could only work three days a
week because it lacked medical support in the record; Gordon opined that Hall’s
main interest was in working eight to ten hours a day, and both a medical
consultant and a state agency psychologist noted that Hall had been working
regularly, and was only moderately limited in his ability to complete a normal
workday and workweek. Thus, the ALJ’s hypothetical question properly focused
only on the credible limitations supported by the medical evidence including Hall’s
anxiety working with contractors under pressure, his difficulties working on ladders
and taking measurements, and his limited ability to tolerate complex, detailed
work.

       Finally, Hall argues that his case should be remanded for consideration of
additional evidence. Hall points to a psychiatric examination from 2004 that
concluded—based on his own statements that his anxiety disorder and panic
attacks were “getting worse over time” and that he found it difficult to maintain
employment—that he was “significantly impaired by predominantly anxiety
symptoms . . . to the extent that employment is nearly impossible.” Hall adds that
the VA relied upon these findings to conclude in a 2005 decision that Hall met the
criteria for a 70% rating for psychiatric disability and for a total disability rating as
of 1996.

       Under sentence six of 42 U.S.C. § 405(g), a remand is warranted when new
evidence becomes available, “but only upon a showing that there is new evidence
which is material and that there is good cause for the failure to incorporate such
evidence into the record in a prior proceeding.” 42 U.S.C. § 405(g). Here, Hall’s
2004 psychiatric examination does not present any new and material evidence. The
examination’s conclusion that he cannot work regularly primarily relies on the very
testimony the ALJ discredited during Hall’s administrative hearing, and the
report’s conclusions based on his psychological test results are consistent with the
medical evidence the ALJ considered. Furthermore, the Commission is not bound
by a disability determination made by another agency such as the VA. 20 C.F.R.
§ 404.904; Allord v. Barnhart, 455 F.3d 818, 820 (7th Cir. 2006).
No. 06-2368       Page 5

              AFFIRMED.